



Exhibit 10.35


SEVERANCE AGREEMENT, WAIVER, AND RELEASE


This Severance Agreement, Waiver, and Release (this “Agreement”) is entered into
between Edward Eickhoff and Ramco Properties Trust (the “Trust”) and shall be
effective as provided in Paragraph 13. The parties agree as follows:


DEFINITIONS


A.As used herein, unless otherwise specified, the term “Released Parties” (and
each a “Released Party”) means the Trust, Ramco-Gershenson, Inc., and all of
their past and present joint ventures, subsidiaries, divisions, partnerships,
affiliated companies and successors, successors, assigns, and related companies
and entities along with each of their past and present officers, directors,
employees, representatives, shareholders, members, managers, partners, trustees,
principals, insurers, attorneys, agents, and all other persons and entities
acting in connection with any of them, both individually and in their business
capacities.


B.    As used herein, unless otherwise specified, the term “Executive” means
Edward Eickhoff and, with respect to Paragraph 3, his heirs, successors, and
assigns, any entity owned or controlled by him, any trust for which he is the
trustee, and any individual or entity who could assert a claim through him, on
his behalf, or as a result of his employment.


AGREEMENT


1.Final Day of Work. Executive’s employment with the Trust is ending, effective
July 27, 2018 (the “Separation Date”). As of the Separation Date, Executive will
be deemed to have resigned from any elected and/or appointed positions with any
Released Parties, and he will cooperate with the Trust as necessary to
effectuate such resignations. Whether or not Executive signs this Agreement, the
Trust will pay Executive his accrued compensation through the Separation Date,
as well as all other amounts required by law. Executive will not be owed any
additional amount from any Released Party except as set forth herein.


2.Severance. Provided that Executive signs and does not revoke this Agreement,
and that he remains in compliance with his obligations to the Trust, the Trust
will provide him with severance benefits and payments as follows:


(a)On the first payroll date after this Agreement has become effective and
irrevocable, the Trust will make a one-time, lump sum payment to Executive in
the amount of $462,200, which equals the sum of his Annual Base Salary plus a
pro rata bonus payment, in each case as defined and/or calculated in the
Agreement Regarding Severance dated April 27, 2018 between Executive and the
Trust. This payment will be subject to all required withholding.


(b)On the first payroll date after this Agreement has become effective and
irrevocable, the Trust will make a one-time, lump sum payment to Executive in
the amount of $14,630 to account for his accrued but unused paid time off and/or
vacation time. This payment will be subject to all required withholding.


(c)Executive will receive a lump sum net payment of Twenty-Four Thousand, One
Hundred Dollar and Zero Cents ($24,100.00) to offset payments for continuation
of healthcare coverage under COBRA. The payment will be made as soon as
practicable after Employee has signed this Agreement and the revocation period
set forth in Paragraph 13 below has expired without Employee having revoked the
Agreement.


(d)22,708 shares of Restricted Stock will vest using a closing date determined
by the Employer but not more than 30 days after the Employee has signed this
Agreement and the revocation period set forth in Paragraph 13 below has expired
without Employee having revoked this Agreement. The shares will net settle for
income taxes due on the vesting of such shares unless otherwise specified by the
employee in the AST portal.


(e)Employee will receive a lump sum cash payment in the amount of $18,523 for
the balance of the cash award for 2015-2017 performance period that was
associated with the 2015 Long Term Incentive Plan. The payment will be made as
soon as practicable after Employee has signed this Agreement and the revocation
period set forth in Paragraph 13 below has expired without Employee having
revoked the Agreement. Any performance shares held by Employee related to
performance periods that end following the Separation Date are forfeited as of
the Separation Date.


3.General Release. Executive waives, releases, and discharges the Released
Parties, jointly and severally, from any claims existing through the date he
signs this Agreement, whether known or unknown. This includes, but is not
limited to, any claims under the Age Discrimination in Employment Act (“ADEA”),
Older Workers Benefit Protection Act, Title VII of the Civil Rights Act of 1964,
the Americans with Disabilities Act, the Equal Pay Act, and the Family and
Medical Leave Act; any





--------------------------------------------------------------------------------





claims under any other any other employment law or for any employment-related
benefit; any common law claims; any claims under any federal, state or local
statute or ordinance; any claim that any Released Party breached any contract or
promise, express or implied; any claim for promissory estoppel; and any other
claims Executive may have against the Released Parties. Executive and the
Released Parties intend that these waivers, releases, and discharges will be a
general release, will extinguish any and all claims, will preclude any
litigation or claims by Executive against any of the Released Parties concerning
anything that occurred on or before the effective date of this Agreement, and
will be effective to the fullest extent permitted by law. Notwithstanding the
foregoing, Executive understands that nothing in this Agreement precludes him
from filing any charge with or from participating in any investigation, hearing,
or proceeding of a governmental or administrative agency, provided that
Executive will not be entitled to any individuals remedies as a result of such
proceedings except as set forth below. By signing this Agreement, Executive is
also not releasing: (a) any rights or claims that arise after he signs this
Agreement; (b) any right to any vested benefits to which Executive is entitled;
(c) any right or claim for unemployment compensation or workers’ compensation
benefits; (d) any rights that cannot be waived by operation of law; or (e) any
right to receive a monetary whistleblower or similar award that cannot be
released by law.


4.No Action Contrary to Release. To the fullest extent permitted by law,
Executive agrees not to file any lawsuit, charge or complaint against any of the
Released Parties regarding any released claim or to initiate any action
challenging the enforceability of this Agreement. To the fullest extent
permitted by law, Executive further agrees not to cooperate with, or assist in,
any lawsuit or arbitration against any of the Released Parties, unless required
to do so by a lawfully issued subpoena, by court order or as expressly provided
by regulation or statute. In the event Executive is served with a subpoena or is
required by court order or otherwise to testify in any type of proceeding
involving Released Parties, Executive shall immediately advise the Trust of same
in writing.


5.Representations and Acknowledgements by Executive. Executive represents that
he: (a) has not filed any lawsuit, arbitration or other claim against any
Released Party; (b) knows of no violation of state, federal or municipal law or
regulation by any of the Released Parties; (c) has disclosed all known workplace
injuries or occupational diseases in writing to the Trust; and (d) has returned
to the Trust (or will do so within seven (7) days of the Separation Date) all
documents, computer equipment and supplies, all keys and security cards, company
charge cards and any other property supplied by the Trust, and all files, forms,
papers, books, records, programs or databases, or other written, printed, or
electronic materials in Executive’s possession or control, arising out of or
related to his employment.


6.Non-Admission of Liability. This Agreement is not and shall not be used or
construed as an admission of liability or wrongdoing by any of the Released
Parties. Each of the Released Parties denies any obligation, illegalities,
improprieties, liabilities or wrongdoing whatsoever.


7.Non-Disclosure. Executive will not communicate to any person, firm or
corporation the existence of or any terms of this Agreement or the circumstances
relating to it except as may be necessary to effectuate the terms of this
Agreement, as required by law, or as necessary to receive counsel from
Executive’s attorney and/or financial adviser. Executive agrees not to issue a
press release, hold a press conference or otherwise communicate with the media
concerning the fact of or terms of this Agreement or the matters which are
resolved in this Agreement. Executive further agrees, and acknowledges
Executive’s obligation, to keep confidential and not disclose any non-public,
proprietary or confidential information regarding the Trust’s business,
including but not limited to information regarding the Trust’s business
relationships, business operations and business plans.


8.Non-Disparagement. Executive agrees not to make or cause to be made any
remarks, observations or other communications (whether in written, electronic,
or oral form) now or at any time in the future that defame, slander or are
likely in any way to harm the reputation of any of the Released Parties, cast
any of the Released Parties in a negative light or which could reasonably be
anticipated to interfere with any of the Released Parties’ business
relationships, including, but not limited to, with the Trust’s customers or
tenants or potential customers or tenants of the Trust. This provision does not
restrict Executive’s ability to respond truthfully to any inquiry that Executive
may receive from applicable regulatory authorities or to disclose information
pursuant to a lawfully issued subpoena or legal process.


9.Applicable Law; Attorneys’ Fees. This Agreement is to be interpreted,
construed, and applied in accordance with the law of the State of Michigan. Any
legal action concerning this Agreement must be filed exclusively in the state or
federal courts having jurisdiction over Farmington Hills, Michigan, and
Executive consents to the personal jurisdiction of, and venue in, such courts.
In any action in which a Released Party prevails (in whole or in part) in
enforcing this Agreement, in addition to available legal and equitable damages,
it will be entitled to recover from Executive its reasonable attorneys’ fees and
costs associated with such action.


10.Severability; Successors and Assigns. If any provision is held to be
unenforceable, then such provision will be construed or revised in a manner so
as to permit its enforceability to the fullest extent permitted by applicable
law. If such





--------------------------------------------------------------------------------





provision cannot be reformed in that manner, such provision will be deemed to be
severed from this Agreement, but every other provision of this Agreement will
remain in full force and effect. This Agreement is binding and shall take effect
for the benefit of the Released Parties and their successors in interest, and
the Trust may freely assign this Agreement. Executive may not assign this
Agreement or any part hereof except with the prior written consent of the Trust.
 
11.Entire Agreement. This Agreement constitutes the entire agreement between the
parties regarding the subject matter hereof and supersedes any prior writing or
representation by any of the Released Parties regarding the subject matter
hereof. This Agreement does not supersede or reduce any of Executive’s
obligations under any agreements regarding the Trust’s trade secrets,
proprietary or other confidential information belonging to the Trust
(collectively, “Confidentiality Agreements”). Such Confidentiality Agreements
are not terminated by this Agreement, and continue after the Separation Date.
The provisions of this Agreement can only be modified by a writing signed by
Executive and an authorized representative of the Trust that specifically refers
to and expressly indicates that it is intended to change this Agreement.


12.Construction; Counterparts. The headings used herein are for ease of
reference only. This Agreement may be signed in counterparts, and when this
Agreement has been signed by all parties, each counterpart shall constitute an
original. A signature transmitted by facsimile or other electronic means shall
be deemed to be an original.


13.Knowing and Voluntary Acceptance. Executive has 21 calendar days to review
and sign this Agreement and is advised to consult with an attorney of his choice
before signing this Agreement, which includes a release of potential claims
under the ADEA. Executive understands that he may use as much of this 21-day
period as he wishes prior to signing. Executive may expressly and voluntarily
waive any part or all of the 21-day review period by signing and returning this
Agreement prior to the expiration of the review period. Executive has the right
to revoke his release of ADEA claims by informing the Trust of such revocation
within 7 calendar days following his execution of this Agreement (the
“Revocation Period”). The revocation must be in writing and delivered to the
Trust in care of its signatory to this Agreement. This Agreement will not become
effective unless the Revocation Period has expired without any revocation having
been communicated.


14.Code Section 409A. All payments under this Agreement are intended to be
either exempt from or in compliance with Section 409A of the Internal Revenue
Code of 1986, as amended, and the regulations and guidance thereunder (“Section
409A”). In the case of any amount payable under this Agreement in installments,
each installment shall be treated as a separate payment for purposes of Section
409A.


The parties hereto confirm their agreement by the signatures shown below.


Edward Eickhoff
/s/ EDWARD EICKHOFF
Date: August 3, 2018                                




RAMCO-GERSHENSON PROPERTIES TRUST
/s/ DEANNA CAIN
Deanna Cain
Head of Human Resources
Date: August 3, 2018
            





